

115 S2788 IS: To repeal the Act entitled “An Act to confer jurisdiction on the State of North Dakota over offenses committed by or against Indians on the Devils Lake Indian Reservation”.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2788IN THE SENATE OF THE UNITED STATESApril 26, 2018Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo repeal the Act entitled “An Act to confer jurisdiction on the State of North Dakota over
			 offenses committed by or against Indians on the Devils Lake Indian
			 Reservation”.
	
 1.RepealThe Act entitled An Act to confer jurisdiction on the State of North Dakota over offenses committed by or against Indians on the Devils Lake Indian Reservation, approved May 31, 1946 (60 Stat. 229), is repealed.